Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6, 18, 23, and 35 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 9-10, 13, 18-21, 23-24, 26-27, 30, 35 have been considered but are moot because the amendments are directed to the newly amended claims that change the scope of the claims as a whole and are open to new grounds of rejection/interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 9, 10, 13, 18, 21, 23-24, 26-27, 30, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (WO2015/136392) in view of Shekhar et al. (US 20140303491, hereinafter “Shek”) and Guthart et al. (US 20140051922, hereinafter “Gut”).
Re claim 1, Ng teaches a method of displaying images of portions of a human body on a display device, the method (see p. 1, lines 12-21, images of a patient’s anatomy) comprising:
receiving a representation of a plurality of images of the portions of the human body, wherein the plurality of images includes images of at least two different modalities (see Fig. 7, items 502, 504, and 506, wherein a first modality 504 and a second modality 502 is taught)
and the representation includes location information corresponding to at least a subset of the plurality of images (see p. 17, line 25-p. 18 line 17; in reference to Fig. 7, wherein position information of at least first and second images are collected for user alignment between the first and second images in multiple planes).
displaying a first image of the plurality of images on the display device in accordance with corresponding location information associated with the first image, the first image being of a first modality (see p. 2, line 14 to p. 3, line 7, wherein the image processing module is 
displaying a second image of the plurality of images, the second image overlaid on and registered with respect to the first image in accordance with corresponding location information associated with the second image, the second image being of a second modality (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes)
displaying at least a third image of the plurality of images, the third image overlaid on and registered with respect to the first image in accordance with corresponding location information associated with the third image, the third image being of the second modality (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Thus, because the second image is a plurality of second images, the examiner has interpreted the “third image overlaid and registered with respect to the first image…of the second modality” to be another second image of the plurality of second images that are registered with respect to the first image in accordance with corresponding location information.

Wherein the second image and the third image of the plurality of 2D images are acquired by a probe of an imagining device (see [0005], wherein a ultrasound probe used to obtain images traversing a human patient’s body to register a CT image with an ultrasound image) and ([0009] Another system for image alignment includes first images taken in real-time by a first imaging modality and second images taken using a second imaging modality. A probe associated with the first imaging modality is configured to concurrently provide images in at least two imaging planes corresponding with imaging planes of the second images. An image processing module is configured to display the first images and the second images on each of the at least two planes to permit user alignment between the first images and the second images in multiple planes by manipulation of the probe. A registration module is stored in memory and configured to register the first images with corresponding second images in the at least two planes when alignment in the multiple planes has been achieved).


However, Shek teaches wherein the representation of a plurality of images are 2D image (see [0030], method for creating a 3D tomographic data from primarily 2D intra-operative modalities (for example, ultrasound), and (see [0076-0077], combination of multiple modality intra-operative images; reconstruction of intra-operative volumetric images from a set of planar (2d) intra-operative images; updating volumetric images by replacing the oldest planar images with the latest ones).  Shek explicitly teaches a plurality of 2D planar images such as ultrasounds, thus teaching that ultrasound images fused together are a fusing of 2D images.
provide a 3D visualization of the portions of the human body of the display device (see [0017][0030], creating 3D tomographic data for visualizing internal structures), and (see [0021] & [0061], in reference to Fig. 1, wherein a 3D monitor displays 3D effects to a user).  Shek teaches providing a 3D visualization of internal structures of a human body for display on a monitor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng’s fusing of multiple planar intra-operative images of different modalities to explicitly include the teaching of 2D intra-operative images used to create a 3D visualization, as taught by Shek, as the references are in the analogous art of multi-modality imaging of internal structures.  An advantage of the modification is that it achieves the result of explicitly 
Ng and Shek do not explicitly teach wherein the probe of an imaging device is held by a robotic arm and at least one motion constraint is applied to the robotic arm.
However, Gut teaches wherein the probe of an imaging device is held by a robotic arm and at least one motion constraint is applied to the robotic arm (see [0093], The ultrasonic tranducer can be mounted at an end of a shaft to enable it to be introduced to the surgical site…probe to be moved relative to the end of the shaft on which it is mounted by manipulating the actuators.  Instead the shaft can be mounted on a robotic arm, the movement being controlled through a master control device) and (see [0074], wherein the purpose of placing haptic constraints in the image is, for example, to inhibit the end effectors from moving beyond such constraints, containing end effector movement within such constraints… When the shape, or shapes, is so placed, a corresponding haptic constraint, corresponding to the selected and placed geometric shape, or shapes, is initialized so as to inhibit the end effectors 110 from trespassing beyond the visible constraint, or constraints, as placed in the image by the surgeon thereby to protect the sensitive tissue, or organ, or the like), and (see [0096],  …The shaft may have a handle at its proximal end, opposed from the flow probe, for manual control by means of manually controllable actuators, or it may be mountable on a robotic arm as described above for control by means of a master control device. Accordingly, in a preferred embodiment, the ultrasonic device is mounted on a distal end of a robotic surgical tool of the type disclosed in U.S. Pat. No. 5,808,665, entitled "Endoscope Surgical Instrument and Method For Use," the full disclosure of which is probe could be arranged to be releasably grasped by a surgical instrument having an appropriate complimentary end effector).  
Gut teaches wherein the probe of an imaging device is held by a robotic arm (probe end of shaft, mountable to a robotic arm) and at least one motion constraint is applied to the robotic arm (haptic constraints to inhibit moving to protect sensitive tissues and organs).
Ng, Shek, and Gut teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng and Shek’s display system to explicitly include a robotic arm, as taught by Gut, as the references are in the analogous art of surgical display systems using probes.  An advantage of the modification is that it achieves the result of explicitly placing a probe to be held/mounted at the end of a robotic arm for more measured movements including adding of movement constraints to protect human sensitive tissues and organs.
Re claim 4, Ng and Shek and Gut teaches claim 1.  Furthermore, Shek teaches wherein the first image is an endoscopic image and the second image and third image are ultrasound images (see [0077], reconstruction of intra-operative volumetric images from a set of planar 2D intra-operative images; updating a volumetric image by replacing the oldest planar image with the latest one; combining with endoscopic video, and reformatting volumetric image as any planar section or as a volume rendered scene or as a projected image) and (see [0081-0083], wherein images can be both 2D and 3D, and generating volumetric images corresponding to the 2D image; compositing ultrasound image data with endoscopic image data).  Hence, the first, 
	Re claim 6, Ng and Shek and Gut teaches claim 1.  Furthermore, Ng teaches wherein the probe of the imaging device traversing a trajectory within the body part (see [0005], wherein a ultrasound probe used to obtain images traversing a human patient’s body to register a CT image with an ultrasound image) and ([0009] Another system for image alignment includes first images taken in real-time by a first imaging modality and second images taken using a second imaging modality. A probe associated with the first imaging modality is configured to concurrently provide images in at least two imaging planes corresponding with imaging planes of the second images. An image processing module is configured to display the first images and the second images on each of the at least two planes to permit user alignment between the first images and the second images in multiple planes by manipulation of the probe. A registration module is stored in memory and configured to register the first images with corresponding second images in the at least two planes when alignment in the multiple planes has been achieved).
	Re claim 7, Ng and Shek and Gut teaches claim 1.  Furthermore, Shek teaches wherein at least one of the two different modalities comprise live images (see [0014], live intra-operative images in combination with live endoscope video)
and the other of the two different modalities comprise images acquired using at least one of: an endoscope, an ultrasound imaging device, a computed tomography (CT) imaging device, a Positron Emission Tomography-CT (PET-CT) imaging device, a Single-Photon Emission CT (SPECT) imaging device, a Magnetic Resonance Imaging (MRI) device or a Cone-beam CT 
Re claim 9, Ng and Shek and Gut teaches claim 1.  Furthermore, Shek teaches wherein the location information includes geo-tagging information with respect to a common coordinate system (see [0077], 3D location and orientation of each planar image is known, as a geo-tagging of location information such as position and orientation with respect to a coordinate system), and  (see [0124], To overlay MIP of the ultrasound volume onto laparoscopic video, the tracked position of the laparoscope camera with respect to the optical tracker is transformed to the coordinate of the ultrasound volume).  For motivation, see claim 1.
Re claim 10, Ng and Shek and Gut teaches claim 1.  Furthermore, Ng teaches wherein the second and third images are registered with respect to the first image or with respect to a common reference coordinate system (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Thus, because the second image is a plurality of second images, the examiner has interpreted the “third image overlaid and registered with respect to the first image…of the second modality” to be another second image of the plurality of second images that are registered with respect to the first 
Re claim 13, Ng and Shek and Gut teaches claim 1.  Furthermore, Ng teaches detecting that a new image is being displayed on the display device in place of the first image; and responsive to detecting that the new image is being displayed, adjusting the display of the second and third images in accordance with location information associated with the new image, wherein adjusting the display of the second and third images comprises registering the second and third images with respect to the new image (see Fig. 7, item 518, lock in registration of the first and second images and item 520, fusing first and second images), (p. 2, line 14 to p. 3, line 7; wherein second images are displayed and of a second modality, registering first images to second images in multiple planes) and (see p. 6, lines 10-16, wherein concurrent plane imaging is employed to display simultaneous fused images in multiple planes).  Ng teaches second and third images registered to a first image including location/position information.  Thus, if a new first image is used, the second and third image would inherently need to be registered to the new first image, otherwise, the position information would be incorrect until second and third images are correctly registered to the first new image.  
Claim 18 claims limitations in scope to claim 1 and is rejected for at least the reasons above.  Furthermore, Shek teaches a display device and one or more processing devices configured to: operate the surgical system to perform a surgical process (see Fig. 1, item 125 as a display device that processing image data for 3d display of a surgical process).  For motivation, see claim 1.

Claims 26-27 claim limitation in scope to claims 9-10 and are rejected for at least the reasons above.
Claim 30 claims limitation in scope to claims 14 and is rejected for at least the reasons above.
Claim 35 claims limitation in scope to claims 1 and is rejected for at least the reasons above.
Claims 2-3, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (WO2015/136392) in view of Shekhar et al. (US 20140303491, hereinafter “Shek”), Guthart et al. (US 20140051922, hereinafter “Gut”), and Utsunomiya (US 20170186200).
Re claim 2, Ng and Shek and Gut teaches claim 1.  Furthermore, Ng and Shek and Gut do not explicitly teach wherein the first image is displayed in a hidden mode such that the first image is not visible.
However, Utsunomiya teaches wherein the first image is displayed in a hidden mode such that the first image is not visible ([0113] In this case, when the currently displayed two-dimensional ultrasonic image cross-sectionally matches the largest cross-section of a tumor, it is preferable to perform an emphasized display. For instance, a circular image of the largest size is displayed and a mark is displayed in the center of the ROI as the emphasized display (see the X-mark on the image at the lower side of FIG. 8). Contrastively, when the currently displayed two-dimensional ultrasonic image does not match the largest cross-section of a tumor, the emphasized display is preferably hidden (see the image on the upper side of FIG. 8). As described above, presence/absence of the emphasized display is switched depending on whether or not the currently displayed two-dimensional ultrasonic image matches a predetermined cross-section such as the largest cross-section of a tumor and a cross-section for which various types of characteristic values have been measured. By switching presence/absence of the emphasized display in the above-described manner, a user can easily find the two-dimensional ultrasonic image matching a predetermined cross-section while moving the ultrasonic probe 11).
Ng, Shek, Gut, and Utsunomiya teaches claim 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng and Shek and Gut’s medical display system to explicitly include hiding ultrasound image data, as taught by Utsunomiya, as the references are in the analogous art of medical display systems.  An advantage of the modification is that it achieves the result of hiding image data not being used currently by the user.
Re claim 3, Ng and Shek and Gut teaches claim 1.  Ng and Shek and Gut do not explicitly teach wherein the first image is a b-mode ultrasound image, and the second and third images are Doppler ultrasound images.
However, Utsunomiya teaches wherein the first image is b-mode ultrasound images and the second and third images are Doppler ultrasound images ([0040] The B-mode processing circuit 51 and the Doppler processing circuit 52 of the present embodiment can process both of two-dimensional reflected wave data and three-dimensional reflected wave data. In other words, the B-mode processing circuit 51 can generate two-dimensional B-mode data from two-dimensional reflected wave data and can generate three-dimensional B-mode data from three-dimensional reflected wave data. Similarly, the Doppler processing circuit 52 can generate two-dimensional Doppler data from two-dimensional reflected wave data and can generate three-dimensional Doppler data from three-dimensional reflected wave data).
Ng, Shek, Gut, and Utsunomiya teaches claim 3.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng and Shek and Gut’s medical image display system to explicitly include b-mode ultrasound images and Doppler ultrasound images, as taught by Utsunomiya, as the references are in the analogous art of medical display systems.  An advantage of the modification is that it achieves the result of expanding on the ultrasound teachings of Ng and Shek to explicitly include using different types of ultrasound image data for comparison including Doppler and 2d b-mode.
Claims 19-20 claim limitations in scope to claims 2-3 and are rejected for at least the reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616